NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                            DEC 28 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MUAMET KACALNIKU,                                No. 06-74015

              Petitioner,                        Agency No. A079-517-766
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 3, 2010**
                              San Francisco, California

Before: GOULD and CALLAHAN, Circuit Judges, and ENGLAND, District
Judge.***

       Muamet Kacalniku (“Kacalniku”), a native and citizen of Macedonia,

petitions for review of a decision of the Board of Immigration Appeals (“BIA”)


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Morrison C. England, Jr., United States District Judge
for the Eastern District of California, sitting by designation.
adopting and affirming the denial of his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”).1 We deny the

petition for review.

A.    Asylum

      1.     Changed Country Conditions

      We review findings of fact concerning changed country conditions for

substantial evidence. Mutuku v. Holder, 600 F.3d 1210, 1213 (9th Cir. 2010). We

have noted that “a State Department report on country conditions, standing alone,

is not sufficient to rebut the presumption of future persecution when a petitioner

has established past persecution.” Kamalyan v. Holder, 620 F.3d 1054, 1057 (9th

Cir. 2010). We have also recognized, however, that U.S. Department of State

country reports are the most appropriate and perhaps “the best resource for

information on political situations in foreign nations.” Sowe v. Mukasey, 538 F.3d

1281, 1285 (9th Cir. 2008) (internal quotation marks and citation omitted). If the

IJ or BIA determines that the evidence presented successfully rebuts the

presumption, it “must provide an individualized analysis of how changed

conditions will affect the specific petitioner’s situation.” Matuku, 600 F.3d at 1213


      1
       The parties are familiar with the facts and we repeat them here only as
necessary to explain our decision.

                                          2
(internal quotation marks and citation omitted).

      The IJ undertook an individualized analysis of how changes in country

conditions would affect Kacalniku. He cited: (1) the Human Rights Watch report

on Macedonia for the year 2005; (2) a U.S. State Department Country Report on

Human Rights Practices in Macedonia for the year 2004; (3) the U.S. State

Department Background Note on Macedonia from May 2005; and (4) BBC news

articles. The IJ also discussed the Ohrid Framework Agreement, which ended

armed conflict between ethnic Albanian insurgents and Macedonian government

forces. He further noted specific changes in conditions for ethnic Albanians,

including the fact that Albanians are represented in the coalition government and

Parliament, they are finding employment in much greater numbers, their language

is officially recognized, and the Macedonian police force is required by law to be

ethnically diverse.

      These changes relate specifically to Kacalniku’s testimony and the reasons

he claims make him fear returning to Macedonia. We recently found this type of

individualized analysis sufficient to rebut the fear of future persecution. See

Tamang v. Holder, 598 F.3d 1083 (9th Cir. 2010). We hold, therefore, that the IJ’s

individualized analysis concluding that Kacalniku is not eligible for asylum based

on changed country conditions in Macedonia is supported by substantial evidence,

                                          3
and that Kacalniku is accordingly not eligible for asylum. See Zehatye v.

Gonzales, 453 F.3d 1182, 1185 (9th Cir. 2006).

      2.     Humanitarian Asylum

      Denials of humanitarian asylum are reviewed for substantial evidence. See,

e.g., Lal v. INS, 255 F.3d 988, 1010 (9th Cir. 2001 (determining BIA’s “denial of

asylum under the humanitarian exception was not supported by substantial

evidence.”); Vongsakdy v. INS, 171 F.3d 1203, 1207 (9th Cir. 1999). An applicant

is eligible for a grant of humanitarian asylum if he can show either “compelling

reasons for being unwilling or unable to return to the country [that he fled] arising

out of the severity of the past persecution” or “a reasonable possibility that he or

she may suffer other serious harm upon removal to that country.” Hanna v.

Keisler, 506 F.3d 933, 939 (9th Cir. 2007)(quoting 8 C.F.R. §§ 1208.13(b)(iii)(A),

(B)) (internal quotation marks omitted). Humanitarian asylum is generally

reserved for applicants who “suffered under atrocious forms of persecution.” See

Lal v. INS, 255 F.3d 998, 1005 (9th Cir. 2001) (citing Matter of Chen, 20 I. & N.

Dec. 16, 19 (BIA 1989)).

       Kacalniku’s evidence of past persecution does not rise to the level of severe

treatment that warrants a grant of humanitarian asylum. We therefore deny the

petition with respect to this claim.

                                           4
B.    Withholding of Removal and CAT

      Assuming that Kacalniku has not waived review of his claims for

withholding of removal and CAT relief, see Arreguin-Moreno v. Mukasey, 511

F.3d 1229, 1232 (9th Cir. 2008) (holding arguments not exhausted before the BIA

are waived), he has nonetheless not established his entitlement to such relief . The

evidence supporting the IJ’s determination that changed country conditions

rebutted Kacalniku’s claim for asylum also defeats his claim for withholding of

removal. Sowe, 538 F.3d at 1288 (“When the government rebuts an applicant's

well-founded fear of future persecution, it defeats the applicant's asylum claim, and

his or her claim for withholding of removal.”). Similarly, in light of the changed

country conditions, Kacalniku has not demonstrated the likelihood of torture

required for CAT relief. Id. at 1288-89.

      PETITION DENIED.




                                           5